Title: The Continental Congress to Franklin, William Bollan, Edmund Burke, Charles Garth, Arthur Lee, Thomas Life, and Paul Wentworth, 26 October 1774
From: Continental Congress
To: Franklin, Benjamin,Bollan, William,Burke, Edmund,Garth, Charles,Lee, Arthur,Life, Thomas,Wentworth, Paul


This letter from the Congress over the signature of its president carried to England the official news, so long awaited, of what had happened in Philadelphia. The letter was drafted at the end of the session by a committee of two and approved on the last day, October 26. Charles Thomson, the Secretary of the Congress, enclosed it in a covering letter of the same date (the document following this one) along with a petition to the King, a vote of thanks to the friends of America, and perhaps the address by the Congress to the British people and the bill of rights mentioned later in the headnote. On November 1 Thomson wrote again, enclosing duplicates of the same material and an address to the colonies; and this second packet arrived before the first.
The petition was of a piece with the whole work of the Congress, in which appeared no sign of compromise with the mother country. The delegates endorsed the Suffolk resolves. They adopted nonimportation, nonexportation, and nonconsumption until their grievances were redressed, and formed the Continental Association to implement the embargo. They voted down, then wiped from the record, Galloway’s plan of imperial union. In addition they protested the fortification of Boston, formulated a bill of rights, composed addresses to the people of the colonies and Quebec, and agreed to meet on May 10, 1775, if their rights had not by then been restored.
The petition opened with a list of grievances, which ran the gamut from long-standing ones, such as the Townshend duties and the neglect of previous petitions, to the recent Coercive Acts. The destructive system adopted by Parliament since 1763, the petitioners insisted, threatened to reduce them to servitude; “feeling as men, and thinking as subjects, in the manner we do, silence would be disloyalty.” All they asked was to be freed from this oppression and left in peace, liberty, and security. Their resorting to a petition, when one of the grievances it listed was the failure of petitions, indicates how little faith they had in its plea for redress. A recent historian has called the document “a sop to the timid”; but it was also a declaration, ostensibly to the throne and actually to the world, of what the quarrel was about. The address to the people of Great Britain made essentially the same points; it was an appeal to the electorate to bring in a House of Commons that would undo the disastrous measures of the past and restore the empire to unity.
The Congress entrusted the petition to all the active colonial agents: Franklin, Bollan, and Lee for Massachusetts, Franklin for Pennsylvania and New Jersey (Georgia had sent no delegates), Burke for New York, Garth for South Carolina, Life for Connecticut, and Wentworth for New Hampshire. All of them except the three Massachusetts agents promptly washed their hands of the business. The three were left alone to act the only role accorded them, that of delivery boys. They were not empowered to negotiate or left any room for bargaining, even in the matter of paying for the tea. Franklin was already involved in unofficial negotiations by the time he heard from Philadelphia, and the men with whom he was dealing in London believed that he had authority to treat. He had none, and negotiating proved to be as barren as petitioning.
 
Gentlemen,
Philadelphia October 26. 1774
We give you the strongest proof of our reliance on your zeal and attachment to the happiness of America and the cause of Liberty, when we commit the inclosed papers to your care.
We desire you will deliver the Petition into the hands of his Majesty, and after it has been presented, we wish it may be made public thro’ the press, together with the list of Grievances. And as we hope for great assistance from the spirit, virtue and justice of the nation; it is our earnest desire that the most effectual care be taken, as early as possible to furnish the trading Cities, and manufacturing towns throughout the united Kingdom, with our memorial to the people of Great-Britain.
We doubt not but that your good sense and discernment, will lead you to avail yourselves of every assistance that may be derived from the advice and friendship of all great and good men, who may incline to aid the cause of liberty and mankind.
The gratitude of America expressed in the inclosed vote of thanks, we desire may be conveyed to the deserving objects of it, in the manner that you think will be most acceptable to them.
It is proposed that another Congress be held on the 10th May next at this place, but in the mean time we beg the favour of you Gentlemen to transmit to the speakers of the several Assemblies the earliest information of the most authentic accounts you can collect, of all such conduct and designs of ministry or Parliament, as it may concern America to know. We are with unfeigned esteem and regard Gentlemen By order of the Congress
Henry Middleton President
  To, Paul Wentworth Esqr.  Doctr. Benjamin Franklin  William Bollen Esqr.  Doctr Arthur Lee  Thomas Life Esqr.  Edmund Burke Esqr.  Charles Garth Esqr.
